Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement filed on 03/01/2021 and 08/25/2022 has been entered and considered by the examiner.

Drawings
The drawings filed on 03/01/2021, has been accepted for examination.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurahashi et al. (2017/0365050 A1).

Regarding claim 1, Kurahashi discloses an inspection method for a cylindrical honeycomb structure, comprising: 
a step of preparing a cylindrical honeycomb structure (100) made of ceramics (see abstract) [pars. 0049-50 and 0063], which comprises a first end surface (i.e. top end to “h” as can be seen in fig. 1A), a second end surface (i.e. bottom end to “h” as can be seen in fig. 1A), and a side surface (indicated as “h”, as can be seen in fig. 1A); 
a step of placing the cylindrical honeycomb structure (100) on a rotation stage depicted as a rotating table 2 intended so that the first end surface is on the topside and a distance between a center of gravity exist in the central axis AX1 of the honeycomb structural body 100 of the first end surface and an axis of rotation (AX1) of the rotation stage the depicted as a rotating table 2 is (i.e. 0.5 mm or less) [pars. 0060-61]; 
a step of irradiating with a pair of illumination means 3 (first illumination means 3a and second illumination means 3b) the side surface indicated as “h” surface/outer wall (101), of the cylindrical honeycomb structure (100) placed on the rotation stage the depicted as a rotating table 2 with light having a wavelength of 300 to 500 nm [pars. 0065-71]; 
a step of repeatedly capturing a reflected light from the side surface with a line sensor camera image capturing means 4 having a pixel resolution of 1 to 25 pm/pix while the light is irradiated to the side surface indicated as “h” surface/outer wall (101) and the cylindrical honeycomb structure is rotated around the axis of rotation Ax1, with a depth of field of the line sensor camera being adjusted to (0.5 to 5 mm [pars. 0065-79]; 
a step of generating an inspection image of the entire side surface indicated as “h” surface/outer wall (101) based on a result of the step of capturing the reflected light with the line sensor camera image capturing means 4 [pars. 0075-76, 0079-82]; and 
a step of determining presence or absence of defects on the side surface indicated as “h” surface/outer wall (101) based on the inspection image using a control means 5 comprising a defect determination part 24 [pars. 0065, 0076, 0091-93].
As to claim 2, Kurahashi also discloses wherein the step of repeatedly capturing the reflected light from the side surface indicated as “h” surface/outer wall (101) with the line sensor camera image capturing means 4 is carried out by setting an aperture value of the line sensor camera image capturing means 4 in a range of (i.e. 8 to 16) [pars. 0074-77].
For the purposes of clarity, Kurahashi discloses a line sensor camera that includes an aperture which is the adjustable lens opening that controls the amount of light allowed into the camera. Learning to properly adjust these three settings based on the location and subject is essential for capturing good exposures, as such, aperture inherently has a range and/or aperture scale, (In re BODE et al, 193 USPQ 12 at 16 (CCPA, 1977) reliance on the knowledge of one of ordinary skill at the time the invention was made in order to provide an enabling disclosure). 
As to claim 3, Kurahashi further discloses a structure that is use in an inspection method for a cylindrical honeycomb structure that is implementing limitations such as, wherein the step of the control means 5 comprising defect determination part 24 determining the presence or absence of defects on the side surface based on the inspection image comprises determining presence or absence of cracks having a width of (i.e. 5 to 25 µm) [pars. 0076-77, 0082, 0091-93 and 0099].
As to claim 4, Kurahashi further discloses a structure (figs. 1A-2 and 9) that is capable of being use is use in an inspection method for a cylindrical honeycomb structure that is implementing limitations such as, wherein
wherein the rotation stage depicted as a rotating table 2 is capable of moving in X, Y, and Z directions, and the step of placing the cylindrical honeycomb structure (100) on the rotation stage comprises: 
a forward-backward movement mechanism that freely moves the image capturing means 4 forward and backward relative to a honeycomb structural body mounted on the table 2 and/or a parallel movement mechanism that moves the image capturing means 4, implicitly allow for steps such as, a step of measuring a position of the center of gravity that exist in the central axis AX1 of the honeycomb structural body 100 of the first end surface (i.e. top end to “h” as can be seen in fig. 1A) using an area camera; implicitly includes a step of moving relatively the axis of rotation of the rotation stage directly below the position of the center of gravity of the first end surface based on a measured position of the center of gravity of the first end surface; and implicitly includes a step of raising relatively the rotation stage relative to the cylindrical honeycomb structure and lifting the cylindrical honeycomb structure from a side of the second end surface [pars. 0160, 0162].
As to claims 7-9, Kurahashi further discloses a structure (figs. 1A-2 and 9) that is use in an inspection method for a cylindrical honeycomb structure that is implementing limitations such as, wherein the step of repeatedly capturing the reflected light from the side surface with the line sensor camera image capturing means 4 is carried out while rotating the cylindrical honeycomb structure at an average peripheral speed of (i.e. 100 to 1000 mm/sec)(claim 7);
wherein an illuminance on the side surface (indicated as “h”, as can be seen in fig. 1A) of the cylindrical honeycomb structure (100) irradiated with the light the pair of illumination means 3 (first illumination means 3a and second illumination means 3b)  is (i.e. 500,000 Ix or more) (claim 8); and wherein the light irradiated to the side surface (indicated as “h”, as can be seen in fig. 1A) of the cylindrical honeycomb structure (100) is irradiated by a line illumination a pair of illumination means 3 (first illumination means 3a and second illumination means 3b) whose longitudinal direction extends in a direction parallel to a central axis direction of the cylindrical honeycomb structure (100) [pars. 0065-71].
As to claim 10, Kurahashi further discloses a structure (figs. 1A-2 and 9) that is use in an inspection system for carrying out the inspection method for a cylindrical honeycomb structure that is implementing limitations such as, comprising: 
a rotation stage depicted as a rotating table 2 capable of moving in X, Y, and Z directions [pars. 0060-61]; 
a light irradiator a pair of illumination means 3 (first illumination means 3a and second illumination means 3b) for irradiating the side surface of the cylindrical honeycomb structure with light [pars. 0065-71]; 
a line sensor camera image capturing means 4 for capturing a reflected light from the side surface of the cylindrical honeycomb structure; and a screen capable of displaying display part 7 and/or image display means an inspection image [pars. 0034-35.



Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As to claim 5, the prior art of record, taken alone or in combination, fails to disclose or render obvious a step of continuously measuring a distance between any point on the side surface and a displacement meter in the normal direction at the point using the displacement meter while carrying out the step of repeatedly capturing the reflected light from the side surface with the line sensor camera, and determining whether or not an amount of change in the distance during one rotation of the cylindrical honeycomb structure exceeds the depth of field; and if the depth of field is exceeded, a step of adjusting an imaging distance so that at least a part of the side surface which is captured with the depth of field exceeded is within the range of the depth of field, and then re-rotating the cylindrical honeycomb structure around the axis of rotation and capturing at least the part with the line sensor camera. in combination with the rest of the limitations of the claim. Claim 6 is/are allowable by virtue of their /its dependency.  

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art an inspection method for a cylindrical honeycomb structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2877